RARROWS, J.
The only description of the land which the plaintiff says was forfeited to the state and conveyed by the state treasurer to him in the deed under which he claims title, runs thus : " the following described parcel of land so forfeited, situate in the county of Piscataquis, viz: 11607 acres, No. 8, Rg. 9, N. W. P. Elliotsville.” It is not sufficient to pass title to any particular parcel or interest in land, or to enable the plaintiff to maintain his action,— for the reasons given and upon the authorities cited in the following cases : Griffin v. Creppin, 60 Maine, 270; Larrabee v. Hodgkins, 58 Maine, 412. Nor is the plaintiff aided by the transcript from the state treasurer’s books.
It cannot be ascertained from anything found in that transcript that the land thus imperfectly described in the treasurer’s deed *488is the same described in the plaintiff’s writ and the same formerly owned by E. D. Hill and upon which he paid taxes.
The number of acres specified in the- deed differs from that given in the transcript as the number upon which Hill paid taxes, and it is admitted that it is not the number which he actually owned.
It is admitted that the township, if it is sufficiently designated, contains more than 20,000 acres. It nowhere appears whether the 11,607 acres, the forféiture of which is claimed, was held in common with other owners of the township or in severalty. Nothing is said in Adams v. Larrabee, 46 Maine, 516, which can bo construed as sustaining- such a conveyance as this.
In Hodgdon v. Wight, 36 Maine, 326, mainly relied on by the-plaintiff, no question was raised by the respondents as to the sufficiency of the conveyance or the character or identity of the estate claimed to have been forfeited. The attention of the court was specially directed to a different class of questions.

Plaintiff nonsuits

AppletoN, C. J., WaltqN, DaNeorth, Peters and Lirbey, JJ., concurred.